Citation Nr: 1010225	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to right ankle 
disability.

3.  Entitlement to service connection for spinal stenosis, to 
include as secondary to right ankle disability.  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Esq. 


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  Jurisdiction over the case 
was subsequently transferred to the RO in Manchester, New 
Hampshire.

This case was previously before the Board in August 2008, at 
which time the Board denied the Veteran's claims for 
entitlement to service connection for a right ankle 
disability, entitlement to service connection for bilateral 
hip osteoarthritis, and entitlement to service connection for 
spinal stenosis.  The Veteran appealed the Board's denial of 
these claims to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Court granted 
a joint motion of the parties, vacated the Board's decision 
and remanded the case to the Board for action consistent with 
the joint motion.

The issue of entitlement to service connection for a right 
foot disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the AOJ for appropriate 
action.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for a right ankle disability, entitlement 
to service connection for bilateral hip disability, and 
entitlement to service connection for spinal stenosis are 
decided.

A review of the Veteran's service treatment records (STRs) 
shows that at his enlistment examination in March 1967 the 
Veteran marked "yes" when asked if he had ever had any 
broken bones.  The examiner noted that the Veteran had 
experienced a fractured right ankle prior to his entrance 
into active service.  However, no abnormality was found on 
clinical evaluation of the Veteran's right ankle.  In August 
1968 the Veteran injured his right ankle.  According to the 
treatment reports, the Veteran was injured when a forklift 
ran over his foot, pinning him down, and injuring his right 
ankle.  X-rays of the Veteran's ankle were taken after the 
accident, however, they were negative, and the Veteran was 
diagnosed with a contusion of the right ankle that improved 
with rest and physical therapy.  The Veteran was placed on 
light duty for approximately 2 weeks.  On the Veteran's March 
1970 separation examination report, it was noted that the 
Veteran had prior right ankle injuries, from which there were 
no complications.  

When he filed his claim in March 2005, the Veteran provided 
his own detailed account of the accident which resulted in 
his right ankle injury in service.  He reported that a 
forklift was lifting a wheel from a 6000 pound rough terrain 
forklift that was to be serviced, when the wheel fell off the 
forks of the lift, bounced once off the ground, knocked the 
Veteran down from behind, and subsequently pinned him down.  
From there, the Veteran reported that he was medically 
evacuated to the hospital where he was treated with physical 
therapy.  The Veteran reported that he was not able to resume 
his normal duties for approximately two weeks.  He also 
reported that the treatment he received was concentrated on 
his badly bruised right foot and ankle.  

The Board notes that a review of the STRs is negative for 
treatment of the Veteran's right foot in connection with his 
August 1968 accident, or at any other time while the Veteran 
was in active service.  Additionally, there is no evidence in 
STRs that the Veteran ever received treatment for right ankle 
pain once he was released back to full duty after his August 
1968 accident.  Also, the STRs are negative for treatment of 
hip problems or back problems while the Veteran was on active 
duty.    

A review of the post service medical records shows that the 
Veteran has received treatment by private doctors as well as 
at the VA Medical Center.  Those records reflect that many 
years following his separation from active service, the 
Veteran was diagnosed with arthritis of the lumbar spine, 
resulting in spinal stenosis, and arthritis in both hips.  
Additionally, the Veteran had total hip arthroplasty, 
bilaterally, as a result of his severe arthritis in the hips.  

In the joint motion of the parties, it is noted that the 
evidence tends to indicate that the Veteran's disabilities 
may be related to his active service and that the Court has 
held that this is a "low threshold" in determining whether 
VA is obliged to provide an examination or obtain a medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  As a result of this finding, the joint motion of the 
parties indicates that the Veteran should be afforded a VA 
examination to determine the nature and etiology of his 
claimed disabilities. 

Therefore, the Board finds that the Veteran should be 
afforded VA examinations in order to determine the nature and 
etiology of any currently present right ankle disability, 
bilateral hip osteoarthritis, and spinal stenosis.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present right ankle disability.  The 
claims files must be made available to 
and reviewed by the examiner, to 
specifically include the report of the 
Veteran's August 1968 right ankle 
injury.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present right ankle disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
active service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's active 
service?

The supporting rationale for all opinions 
expressed must also be provided.

2.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral hip disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should answer the following 
questions with respect to each hip 
disability:

Is there a 50 percent or better 
probability that the hip 
disability is etiologically 
related to the Veteran's active 
service?

Is there a 50 percent or better 
probability that the hip 
disability was caused or 
chronically worsened by any 
currently present right ankle 
disability?
	
The supporting rationale for all 
opinions expressed must be provided.

3.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
lumbar spine disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should answer the following 
questions regarding any currently 
present lumbar spine disabilities:

Is there a 50 percent or better 
probability that the lumbar spine 
disability is etiologically 
related to the Veteran's active 
service?

Is there a 50 percent or better 
probability that the lumbar spine 
disability was caused or 
chronically worsened by any 
currently present right ankle 
disability?

The supporting rationale for all 
opinions expressed must be provided.

4.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
right ankle disability, entitlement to 
service connection for bilateral hip 
disability, and entitlement to service 
connection for disability of the lumber 
spine in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

